The offense is aggravated assault; the punishment, a fine of one hundred dollars and confinement in jail for ninety days.
Mora Munoz testified that appellant attacked him with a breast-yoke. It was undisputed that serious bodily injury was inflicted upon Munoz. According to the testimony of appellant, he did not strike Munoz until he (Munoz) attacked him and his brother.
Appellant and his brother had been jointly indicted for assault with intent to murder Munoz. It was under this indictment that appellant was tried and convicted of aggravated assault. Appellant made no request for a severance. Upon the trial Munoz testified that appellant's brother did not participate in the attack upon him. Appellant moved to dismiss the indictment against his brother or else permit him to testify in his behalf. The motion was overruled. The bill of exception (No. 1) fails to show that the brother would have given testimony favorable to appellant. The testimony the witness would have given is not set forth in the bill of exception. Hence if the court's action in declining to permit the witness to testify was error, — and this not conceded, — we are unable to determine that the error, if any, was harmful.
By bill of exception No. 2 it is disclosed that the court declined to permit appellant to ask the injured party if he had had any whiskey in his house during the last two years. It is recited in the bill of exception that appellant expected to prove by the witness that he "had drunk on the evening of the fight." In his qualification, the court refers to page 6 of the statement of facts, wherein it is shown that the witness testified, in response to questions by appellant, that he was not drunk on the occasion of the assault, and that he had not been drinking on that occasion. The opinion is expressed that the bill of exception fails to manifest error.
In response to questions by the county attorney, appellant testified that he had been convicted in Bell County of possession of intoxicating liquor for the purpose of sale. In his argument the county attorney suggested to the jury that appellant was not worthy of belief because of the fact that he had been convicted of the offense mentioned and had been pardoned in a few days after his conviction. Appellant objected to the argument, and the court overruled the objection. The argument was warranted. In passing upon appellant's *Page 151 
credibility as a witness it was proper for the jury to consider the fact that he had theretofore been convicted of a felony.
Failing to find error, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.